--------------------------------------------------------------------------------

Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of August 2, 2006
between Galt Medical Corp., a Texas corporation (the “Company”) and James
Eddings (the “Employee”).
 
INTRODUCTION
 
The Company and the Employee desire to enter into an employment agreement
embodying the terms and conditions of the Employee’s employment, effective as
of, and contingent upon, the closing of the purchase and sale transaction
contemplated by the Stock Purchase Agreement dated as of August 2, 2006 with
respect to the Company by and among Theragenics Corporation and the shareholders
of the Company and the other persons listed on Schedule 1 thereto (the
“Closing”).
 
NOW, THEREFORE, the parties agree as follows, effective as of, and contingent
upon, the Closing:
 

1.
Definitions

 
(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company. For
these purposes, “control” shall mean the direct or indirect ownership of equity
securities of the applicable entity possessing the right to more than fifty
percent (50%) of the combined ordinary voting power of the outstanding voting
equity securities of such entity.
 
(b) “Applicable Period” means the period of the Employee’s employment hereunder
and for two (2) years after termination of employment.
 
(c) “Area” means the United States.
 
(d) “Board of Directors” means the Board of Directors of Theragenics
Corporation.
 
(e) “Business of the Company” means any business that involves the manufacture,
production, sale, marketing, promotion, exploitation, development and
distribution of wound closure medical devices (including but not limited to
sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles,
brachytherapy seed spacers, brachytherapy sleeves, palladium-103, temporary or
permanently implantable devices for use in the treatment of cancer, restenosis
or macular degeneration, the manufacture, sale, and distribution of vascular
access devices, or other medical products manufactured or sold by the Company or
any of its Affiliates, but only to the extent that such devices and products are
the same as or similar to a product manufactured, produced, sold, marketed,
promoted, exploited, developed or distributed by the Company or any of its
Affiliates at any time during the period of the Employee’s employment under this
Agreement, or is in an active state of development by the Company or any of its
Affiliates as evidenced by establishment of a design history file at any time
during the period of the Employee’s employment under this Agreement.
 

--------------------------------------------------------------------------------


 
(f) “Cause” means the occurrence of any of the following events: (i) willful and
continued failure (other than such failure resulting from the Employee’s
incapacity during physical or mental illness) by the Employee to substantially
perform the Employee’s duties with the Company or an Affiliate; (ii) conduct by
the Employee that amounts to willful misconduct or gross negligence; (iii) any
act by the Employee of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or an Affiliate; (iv) commission by the
Employee of a felony or any other crime involving dishonesty; (v) illegal use by
the Employee of alcohol or drugs; or (vi) a material breach of the Agreement by
the Employee.
 
(g) “Change in Control” means
 
(1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
Theragenics Corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of Theragenics Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this Subsection (1), the following
acquisitions shall not be deemed to result in a Change of Control: (i) any
acquisition directly from Theragenics Corporation, (ii) any acquisition by
Theragenics Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Theragenics Corporation or any
corporation controlled by Theragenics Corporation or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Voting Securities reaches or exceeds
thirty-five percent (35%) as a result of a transaction described in clause (i)
or (ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of Theragenics Corporation, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Voting Securities; or
 
(2) individuals who as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of Theragenics Corporation, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or
 
2

--------------------------------------------------------------------------------


 
(3) the approval by the shareholders of Theragenics Corporation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Theragenics Corporation (“Business
Combination”) or, if consummation of such Business Combination is subject, at
the time of such approval by shareholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Business Combination
pursuant to which (i) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns Theragenics
Corporation or all or substantially all of Theragenics Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, (ii) no Person (excluding any employee
benefit plan (or related trust) of Theragenics Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty-five percent (35%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(4) approval by the shareholders of Theragenics Corporation of a complete
liquidation or dissolution of Theragenics Corporation.
 
Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in the Employee’s
capacity as an employee.
 
(h) “Closing” shall have the meaning set forth in the Introduction to this
Agreement.
 
(i) “Company Invention” means any Invention which is conceived by the Employee
alone or in a joint effort with others during the period of the Employee’s
employment hereunder or prior thereto while an employee of or consultant to the
Company or an Affiliate which (i) may be reasonably expected to be used in a
product of the Company or an Affiliate, or a product similar to a product of the
Company or an Affiliate, (ii) results from work that the Employee has been
assigned as part of the Employee’s duties as an employee of or consultant to the
Company or an Affiliate, (iii) is in an area of technology which is the same or
substantially related to the areas of technology with which the Employee is
involved in the performance of the Employee’s duties as an employee of the
Company or an Affiliate, or (iv) is useful, or which the Employee reasonably
expects may be useful, in any manufacturing or product design process of the
Company or an Affiliate.
 
3

--------------------------------------------------------------------------------


 
(j) “Competing Business” means any person, firm, corporation, joint venture or
other business entity which is engaged in the Business of the Company (or any
aspect thereof) within the Area.
 
(k) “Confidential Information” means data and information relating to the
business of the Company or an Affiliate which is or has been disclosed to the
Employee or of which the Employee became aware as a consequence of or through
the Employee’s relationship to the Company or an Affiliate and which has value
to the Company or an Affiliate and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or an Affiliate (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.
 
(l) “Disability” means the inability of the Employee to perform any of the
Employee’s duties hereunder due to a physical, mental, or emotional impairment,
as determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.
 
(m) “Good Reason” means the occurrence of any of the following events which is
not corrected by the Company within thirty (30) days after the Employee’s
written notice to the Company of the same: (i) the nature of the Employee’s
duties or the scope of the Employee’s responsibilities are materially modified,
without the Employee’s consent, to duties or responsibilities that are
consistent with a lower level position in the Company, (ii) the Employee is
required to report, without the Employee’s consent, to a supervisor in a
different and lower level position than is set forth in Section 2(a) in the
Company, (iii) the Company changes the location of the Employee’s place of
employment, without the Employee’s consent, to more than fifty (50) miles from
its present location, (iv) a material breach of this Agreement by the Company;
provided that with respect to any of the foregoing events, the Employee gives
the Company notice of the event within thirty (30) days of the date of the event
and provided the Employee resigns effective upon not less than fourteen (14)
days, and not more than thirty (30) days notice to the Company after the
expiration of the Company’s thirty (30) day cure period.
 
(n) “Invention” means any discovery, whether or not patentable, including, but
not limited to, any useful process, method, formula, technique, machine,
manufacture, composition of matter, algorithm or computer program, as well as
improvements thereto, which is new or which the Employee has a reasonable basis
to believe may be new.
 
(o) “Stock Purchase Agreement” means the stock purchase agreement referred to in
the Introduction to this Agreement.
 
4

--------------------------------------------------------------------------------


 
(p) “Termination Date” means the date which corresponds to the first to occur of
(i) the death or Disability of the Employee, (ii) the last day of the Term as
provided in Section 4(a) below or (iii) the date set forth in a notice given
pursuant to Section 4(b) below.
 
(q) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
 
(r) “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.
 

2.
Terms and Conditions of Employment.

 
(a) Employment. The Company hereby employs the Employee as its President and the
Employee accepts such employment with the Company in such capacity and agrees to
serve as President as long as the Employee is appointed to such position,
subject to the terms and conditions hereof. The Employee shall report to the
Chief Executive Officer of the Company and shall have such authority and
responsibilities not inconsistent with the Employee’s position as shall
reasonably be assigned to the Employee from time to time.
 
(b) Exclusivity. Throughout the Employee’s employment hereunder, the Employee
shall devote substantially all the Employee’s time, energy and skill during
regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.
 
(c) Adjustment and Consultancy.
 
(i) During the term of the Employee’s employment, Employee will meet once per
calendar quarter with the Chief Executive Officer of the Theragenics Corporation
(“CEO”) (or upon such other schedule as the Employee and the CEO may separately
agree) to review and discuss the transition of the Employee’s day-to-day
operational responsibilities from the Employee to other members of management of
the Company (the “Transition”), using any quantitative or qualitative evidence
they choose. Based on this review and discussion, the Employee and CEO agree to
negotiate in good faith in determining the timing and extent to which the
Employee can reduce his day to day operational responsibilities and reduce the
number of hours per week devoted to his job responsibilities at the Company. If
the Employee’s regularly-scheduled working hours are reduced below forty (40)
hours per week, Employee and the Company agree that there shall be a
proportional downward adjustment in the Employee’s base salary under Section
3(a), notwithstanding anything to the contrary contained therein. Not
withstanding the foregoing, the Employee’s base salary cannot be reduced to less
than 50% of his base salary at the time his regularly scheduled working hours
are reduced below 40 hours per week.
 
5

--------------------------------------------------------------------------------


 
(ii) The parties specifically contemplate that, at some future date, the
Transition will result in the Employee ceasing to be an employee of the Company
by virtue of his diminishing day-to-day operational responsibilities. At such
time as the Employee and the Company agree, they shall execute an independent
contractor agreement in substantially the form attached as Exhibit A hereto, at
which point the Employee shall cease to be an employee of the Company and shall
become a consultant to the Company. The Company’s obligation to enter into the
consulting agreement described in this Section 2(c)(ii) will be contingent upon
the Employee executing and providing to the Company (and not revoking within the
revocation period, if any, provided pursuant to the applicable release
agreement) the form of release agreement attached hereto as Exhibit B, Exhibit
C, or Exhibit D, whichever is determined by the Company to be appropriate. The
Employee shall execute the release within such period as is provided for in the
applicable release agreement, following the Company’s provision of such release
agreement to the Employee in connection with the Employee’s termination of
employment. Notwithstanding anything herein to the contrary, the termination of
the Employee’s employment under this Section 2(c)(ii) and the execution of the
agreement described in this Section 2(c)(ii) shall be deemed to be a termination
of employment under Section 4(b)(i).
 

3.
Compensation.

 
(a) Base Salary. In consideration for the Employee’s services hereunder, the
Company shall pay to the Employee an annual base salary in the amount of
$195,000. The Employee’s annual base salary shall be reviewed at least annually
by the Company and the Company may approve an increase in (but may not decrease)
the Employee’s annual base salary from time to time. The Company shall pay
annual base salary in accordance with the normal payroll payment practices of
the Company and subject to such deductions and withholdings as law or policies
of the Company, from time to time in effect, require.
 
(b) Short-Term Incentive Plan. The Employee shall be entitled to participate in
short-term incentive plans or programs applicable generally to similarly
situated management employees of the Company, subject to the terms of the plan
or program and the conditions established by the Company or Theragenics
Corporation, and subject to the Company’s or Theragenics Corporation’s right to
amend or terminate the plan or program at any time.


(c) Stock Based Compensation. Stock options or other stock-based compensation
will be awarded to the Employee at the discretion of the Compensation Committee
or the Board of Directors, and pursuant to the stock incentive plan, of the
Company or Theragenics Corporation.
 
(d) Vacation. The Employee shall be entitled to vacation in accordance with
Company policy, but in no event will the Employee be entitled to more than four
(4) weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.
 
6

--------------------------------------------------------------------------------


 
(e) Memberships. The Company will reimburse the Employee for one professional
membership which has a business related purpose and is approved by the Company.
 
(f) Licenses. The Company will reimburse the Employee for the costs associated
with keeping in full force the professional licenses the Employee possessed
prior to the date of this Agreement, provided that the licenses have a
business-related purpose. This benefit shall include reimbursement for costs
associated with up to two (2) trips per year to attend professional meetings
necessary for maintaining the licenses and credentials.
 
(g) Financial, Tax and Estate Planning. The Company will reimburse the Employee
for the cost of personal financial, tax, and estate planning and services in an
amount not to exceed $1,000 per year.
 
(h) Annual Physical. The Company will pay the expenses associated with an annual
physical examination for the Employee for each year during the Term.
 
(i) Life Insurance. During the term of this Agreement, the Company will provide
the Employee with term life insurance coverage in accordance with its group term
life insurance program. Subject to the availability of supplemental coverage
under the terms of the Company’s program, the Company will reimburse the
Employee for the Employee’s cost of premiums under its group term life insurance
program for additional optional coverage up to the lesser of an additional
$200,000 death benefit or an aggregate death benefit up to $450,000.
 
(j) Expenses. The Employee shall be entitled to be reimbursed in accordance with
the policies of the Company, as adopted and amended from time to time, for all
reasonable and necessary expenses incurred by the Employee in connection with
the performance of the Employee’s duties of employment hereunder; provided,
however, the Employee shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.
 
(k) Benefits. In addition to the benefits payable to the Employee specifically
described herein, the Employee shall be entitled to such benefits as generally
may be made available to similarly situated management employees of the Company
from time to time; provided, however, that nothing contained herein shall
require the establishment or continuation of any particular plan or program.
 

4.


 
(a) Term. The term of this Agreement (the “Term”) shall commence as of the date
of the Closing (the “Commencement Date”) and shall expire on the second (2nd)
anniversary of the Commencement Date, with automatic extensions for successive
additional one-year terms, as provided herein. Ninety (90) days before the
second (2nd) anniversary of the Commencement Date and ninety (90) days before
each subsequent anniversary of the Commencement Date, the Agreement is extended
for an additional one year period unless either party gives prior notice of
termination. In the event prior notice of termination is given, this Agreement
shall terminate at the end of the remaining Term then in effect.
 
7

--------------------------------------------------------------------------------


 
(b) Termination. The Employee’s employment by the Company hereunder may only be
terminated before expiration of the Term (i) by mutual agreement of the Employee
and the Company; (ii) by the Employee with Good Reason; (iii) by the Employee
without Good Reason upon not less than thirty (30) days written prior notice to
the Company; (iv) by the Company without Cause; (v) by the Company for Cause; or
(vi) by the Company or the Employee due to the Disability of the Employee. This
Agreement shall also terminate immediately upon the death of the Employee.
Notice of termination by either the Company or the Employee shall be given in
writing and shall specify the basis for termination and the effective date of
termination.
 
(c) Effect of Termination. Upon termination of the Employee’s employment
hereunder, the Company and its Affiliates shall have no further obligation to
the Employee or the Employee’s estate with respect to this Agreement, except for
payment of salary and bonus amounts, if any, accrued pursuant to Section 3(a) or
3(b) hereof and unpaid at the Termination Date previously incurred and
unreimbursed expenses in accordance with Sections 3(e), 3(f), 3(g) and 3(j)
hereof, and termination payments, if any, set forth in Section 4(e) or 4(f)
hereof, as applicable, subject to the provisions of Section 11 hereof. Neither
Section 4(e) nor 4(f) applies to a Termination due to the Employee’s Disability
or death. Nothing contained herein shall limit or impinge any other rights or
remedies of the Company, its Affiliates or the Employee under any other
agreement or plan to which the Employee is a party or of which the Employee is a
beneficiary.
 
(d) Survival. The covenants of the Employee in Sections 5, 6, 7, 8 and 9 hereof
shall survive the termination of the Employee’s employment hereunder and shall
not be extinguished thereby.
 
(e) Certain Terminations not in Connection with a Change in Control. If either
the Company terminates the Employee’s employment without Cause or the Employee
terminates the Employee’s employment for Good Reason, and in either event a
Change in Control has not occurred within the one year preceding the termination
of employment and does not occur within ninety (90) days after the termination
of employment, the Company shall be obligated to continue to pay the Employee
the Employee’s annual base salary at the time of termination of employment for
two (2) years after termination of employment. Payments made under this Section
4(e) shall be paid as a salary continuation on the same schedule that applied
while the Employee was employed, provided, however, that no payment hereunder
shall be paid until sixty (60) days after the Employee’s termination of
employment, at which time the Employee shall be paid a lump sum equal to the
payments accumulated to such date, and thereafter payment of the unpaid balance
shall continue on what would have otherwise been the original payment schedule
for such unpaid balance. Notwithstanding the foregoing, if the payment of
severance hereunder would fail to meet the requirements of Section 409A(a)(1) of
the Internal Revenue Code because the Employee is a “specified employee” (within
the meaning of Section 409A of the Internal Revenue Code), no payment hereunder
shall be made until six months after the Employee’s termination of employment,
at which time the Employee shall be paid a lump sum equal to what would
otherwise have been the first six months’ of such payments, and thereafter
payment of the unpaid balance shall continue on what would otherwise have been
the original payment schedule for such unpaid balance.
 
8

--------------------------------------------------------------------------------


 
(f) Certain Terminations in Connection with a Change in Control. If, within
ninety (90) days preceding or within one year following a Change in Control,
either the Company terminates the Employee’s employment without Cause or the
Employee terminates the Employee’s employment for Good Reason, the Company shall
be obligated to pay the Employee an amount equal to whichever of the following
results in the Employee receiving a larger after-tax amount: (i) two (2) times
the Employee’s annual base salary at the time of termination of employment or
(ii) if less than two (2) times the Employee’s annual base salary at the time of
termination of employment, then the largest amount that could be paid to the
Employee, which will not result in a nondeductible “parachute payment” under
Section 280G of the Internal Revenue Code. Payments made under this Section 4(f)
shall be paid as a salary continuation on the same schedule that applied while
the Employee was employed, provided, however, that no payment hereunder shall be
paid until sixty (60) days after the Employee’s termination of employment, at
which time the Employee shall be paid a lump sum equal to the payments
accumulated to such date, and thereafter payment of the unpaid balance shall
continue on what would have otherwise been the original payment schedule for
such unpaid balance. Notwithstanding the foregoing, if the payment of severance
hereunder would fail to meet the requirements of Section 409A(a)(1) of the
Internal Revenue Code because the Employee is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code), no payment hereunder
shall be made until six months after the Employee’s termination of employment,
at which time the Employee shall be paid a lump sum equal to what would
otherwise have been the first six months’ of such payments, and thereafter
payment of the unpaid balance shall continue on what would otherwise have been
the original payment schedule for such unpaid balance.
 
(g) Notwithstanding any other provision hereof, the Company’s obligation to pay
the severance benefit set forth in Section 4(e) or 4(f), if applicable, will be
contingent upon the Employee executing and providing to the Company (and not
revoking within the revocation period, if any, provided pursuant to the
applicable release agreement) the form of release agreement attached hereto as
Exhibit B, Exhibit C, or Exhibit D, whichever is determined by the Company to be
appropriate. The Employee shall execute the release within such period as is
provided for in the applicable release agreement, following the Company’s
provision of such release agreement to the Employee in connection with the
Employee’s termination of employment.
 

5.
Agreement Not to Compete and Not to Solicit Customers.



(a) Agreement Not to Compete. The Employee agrees that commencing on the
Commencement Date and continuing through the Applicable Period, the Employee
will not (except on behalf of or with the prior written consent of the Company,
which consent may be withheld in Company’s sole discretion), within the Area,
either directly or indirectly, on the Employee’s own behalf, or in the service
of or on behalf of others, provide services of a similar type or nature as the
Employee performs for the Company to any Competing Business. For purposes of
this Section 5, the Employee acknowledges and agrees that the Business of the
Company is conducted in the Area.
 
9

--------------------------------------------------------------------------------


 
(b) Agreement Not to Solicit Customers. The Employee further agrees that
beginning on the Commencement Date and throughout the Applicable Period within
the Area, the Employee will not, directly or indirectly, on the Employee’s own
behalf, or on behalf of any third party, entity or business, divert, solicit, or
attempt to divert or solicit to a Competing Business for the purpose of
providing products or services in competition with the Business of the Company
to any individual or entity (a) who is a Customer at any time during the last
twelve (12)-month period of the Employee’s employment with the Company, or who
was within such period a Prospective Customer, and (b) in either case, with whom
the Employee had material contact on the Company’s or an Affiliate’s behalf. For
purposes of this Agreement, “material contact” exists between the Employee and
each Customer or actively sought Prospective Customer (i) with whom the Employee
dealt on behalf of Company or an Affiliate; (ii) whose dealings with Company or
an Affiliate were coordinated or supervised by the Employee; or (iii) about whom
the Employee obtained Confidential Information in the course of the Employee’s
providing services to Company or an Affiliate. For purposes of this Agreement,
“Customer” means any individual or entity from whom the Company or an Affiliate
has solicited sales or provided targeted marketing or other services, and a
“Prospective Customer” means any individual or entity the Company or an
Affiliate has identified as a potential Customer as part of any long-term or
strategic plan.



6.
Agreement Not to Solicit Employees.



The Employee agrees that commencing on the Commencement Date and continuing
through the Applicable Period, the Employee will not, either directly or
indirectly, on the Employee’s own behalf or in the service of or on behalf of
others, solicit, divert or hire, or attempt to solicit, divert or hire, to any
Competing Business in the Area any person employed by the Company or an
Affiliate with whom the Employee has had material contact during the Employee’s
employment, whether or not such employee is a full-time employee or a temporary
employee of the Company or an Affiliate and whether or not such employment is
pursuant to written agreement and whether or not such employment is for a
determined period or is at will.



7.
Ownership and Protection of Proprietary Information.



(a) Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to the Employee by the Company, the Employee will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of the employment of the Employee with the Company for any
reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(e) or 4(f) hereof), the Employee will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in the Employee’s custody, control or
possession.
 
10

--------------------------------------------------------------------------------


 
(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Employee prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Employee for a period of two (2) years
following the termination of this Agreement. The covenants restricting the use
of Trade Secrets will continue and be maintained by the Employee following
termination of this Agreement for so long as permitted by the Georgia Trade
Secrets Act of 1990, O.C.G.A. § 10-1-760, et seq. and as amended hereafter.



8.
Inventions.



(a) Company Inventions. The Employee agrees that all Company Inventions
conceived or first reduced to practice by the Employee during the Term or prior
to the Term while an employee of or consultant of the Company, and all patent
rights and copyrights to such Company Inventions shall become and remain the
property of the Company, and the Employee hereby irrevocably and unconditionally
sells, transfers, conveys, assigns and delivers to Company (a) Employee’s entire
worldwide right, title and interest in and to the Company Inventions, any
continuations, continuations-in-part, divisionals, reissues, re-exams, or
extensions thereof, together with the right to sue for and recover and retain
damages with respect to past infringements of the Company Inventions by third
parties, both foreign and domestic, the same to be held and enjoyed by Company
for the Company’s own use and enjoyment, and for the use and enjoyment of its
successors, assigns or other legal representatives as fully and entirely as the
same would have been held and enjoyed by Employee if this assignment had not
been made, (b) all applications for industrial property protection, including,
without limitation, all applications for patents, utility models and designs
which may heretofore have been filed or may hereafter be filed for said
inventions in any country, together with the right to file such applications and
the right to claim the same priority rights derived from said patent
applications under the patent laws of the United States, the International
Convention for the Protection of Industrial Property, or any international
agreement or the domestic laws of the country in which any such application is
filed, as may be applicable, and (c) all forms of industrial property
protection, including, without limitation, patents, utility models and designs
which may heretofore have been granted or may hereafter be granted for said
inventions in any country and all extensions, renewals and reissues thereof If
the Employee conceives an Invention during the Term of this Agreement for which
there is a reasonable basis to believe that the conceived Invention is a Company
Invention, the Employee shall promptly provide a written description of the
conceived Invention to the Company adequate to allow evaluation thereof for a
determination by the Company as to whether the Invention is a Company Invention.
Notwithstanding the foregoing, the provisions of this Section 8(a) shall not
apply to any Invention that the Employee may develop without using the Company’s
equipment, supplies, facilities, or trade secret information, except for any
Inventions that either (i) relate at the time of conception or reduction to
practice of the Invention to the Business of the Company, or to actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by the Employee for the Company. 
 
11

--------------------------------------------------------------------------------


 
(b) Prior Inventions. If prior to the Commencement Date the Employee conceived
any Invention or acquired any ownership interest in any Invention which (i) is
the property of the Employee, or of which the Employee is a joint owner with
another person or entity, (ii) is not described in any issued patent as of the
Commencement Date, and (iii) would be a Company Invention if such Invention were
made during the Term of this Agreement, then (A) with respect to any such
Invention described in Exhibit E attached hereto, the Employee hereby agrees
that such written description (but no rights to the Invention) is and shall
remain the property of the Company and (B) with respect to any such Invention
not described in Exhibit E attached hereto, the Employee hereby grants to the
Company a nonexclusive, paid up, royalty-free license to use and practice such
Invention, including a license under all patents to issue in any country which
pertain to such Invention. 


(c) Prior Patents. The Employee represents to the Company that the Employee owns
or has rights to no patents or copyrights, individually or jointly with others,
except those described in Exhibit E attached hereto.


(d) Patent Applications. The Employee agrees that should the Company elect to
file an application for patent protection, either in the United States or in any
foreign country, on a Company Invention of which the Employee was an inventor,
the Employee for the Employee and the Employee’s successors, heirs and assigns,
but at Company’s expense, shall execute all applications, amended
specifications, deeds or other instruments, and to do all acts necessary or
proper to secure the grant of Letters Patent in the United States and in all
other countries to the Company, with specifications and claims in such form as
shall be approved by the counsel of the Company and to vest and confirm in
Company its successors and assigns, the legal title to all such patents. The
Employee further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company elects to file an application for patent protection, reviewing
applications and other papers and providing any other cooperation reasonably
required for orderly prosecution of such patent applications; provided, however,
that if the Employee is required to provide such assistance after the Employee
has left employment with the Company, the Company shall pay the Employee an
hourly rate for the Employee’s assistance, which shall be determined by
converting the Employee’s annual salary as in effect upon termination of the
Employee’s employment with the Company into an hourly rate of pay. The Company
shall be responsible for all expenses incurred for the preparation and
prosecution of all patent applications on Company Inventions filed by the
Company.  Employee agrees, and Employee further authorizes and grants a limited
power of attorney to the Company or its designee, to execute on Employee’s
behalf any documents necessary to evidence the assignments granted herein for
the United States or any other country without further notice to Employee.



9.
Copyrights.



(a) Ownership and Assignment. The Employee acknowledges and agrees that any
Works created by the Employee in the course of the Employee’s employment during
the Term or prior to the Term while an employee of or consultant to the Company,
are subject to the “Work for Hire” provisions contained in Sections 101 and 201
of the United States Copyright Law, Title 17 of the United States Code, and that
all right, title and interest to copyrights in all Works which have been or will
be prepared by the Employee within the scope of the Employee’s employment
hereunder shall be the property of the Company.  The Employee further
acknowledges and agrees that, to the extent the provisions of Title 17 of the
United States Code do not vest in the Company the copyrights to any Works, the
Employee hereby assigns to the Company all right, title and interest to
copyrights which the Employee may have in such Works, including the right to sue
for and recover and retain damages with respect to past infringement.
 
12

--------------------------------------------------------------------------------


 
(b) Registration. The Employee agrees to disclose to the Company all Works
referred to in the immediately preceding paragraph and execute and deliver all
applications for registration, registrations, and other documents relating to
the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works.  The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.


(c) Prior Works. The Employee claims no ownership rights in any Works, except as
described in Exhibit E attached hereto.



10.
Contracts or Other Agreements with Former Employer or Business.



The Employee hereby represents and warrants that the Employee is not subject to
any employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business. The Employee hereby
further represents and warrants that the Employee has not executed any agreement
with any other party which, on its face, purports to require the Employee to
assign any Work or any Invention created, conceived or first reduced to practice
by the Employee during a period of time which extends through the Commencement
Date except as previously disclosed in writing to the Company.



11.
Remedies.



(a) The Employee agrees that the covenants and agreements contained in Sections
5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of the Company and the Business of the Company; that the Company is
engaged in and throughout the Area in the Business of the Company; that the
Employee has access to and knowledge of the Company’s business and financial
plans; that irreparable loss and damage will be suffered by the Company should
the Employee breach any of such covenants and agreements; that each of such
covenants and agreements is separate, distinct and severable not only from the
other of such covenants and agreements but also from the other and remaining
provisions of this Agreement; that the unenforceability of any such covenant or
agreement shall not affect the validity or enforceability of any other such
covenant or agreements or any other provision or provisions of this Agreement;
and that, in addition to other remedies available to it, the Company shall be
entitled to specific performance of this Agreement and to both temporary and
permanent injunctions to prevent a breach or contemplated breach by the Employee
of any of such covenants or agreements.
 
13

--------------------------------------------------------------------------------


 
(b) In addition to any other rights the Company may have pursuant to this
Agreement, if the Employee engages in or provides managerial, supervisory,
sales, marketing, financial, management information, administrative or
consulting services or assistance (collectively “Prohibited Services”) to, or
owns (other than ownership of less than five percent (5%) of the outstanding
voting securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, the Employee
will forfeit any amounts owed to the Employee under Section 4(e) or 4(f), as
applicable, which have not been paid to the Employee by the Company and the
Employee shall immediately repay to the Company all amounts previously paid to
the Employee pursuant to Section 4(e) or 4(f), as applicable.



12.
No Set-Off.



The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of its rights hereunder. The existence of any claim, demand, action or cause
of action by the Company or any Affiliate against the Employee, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employee of any of the Employee’s rights hereunder.



13.
Notice.



All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
If to the Company:
Theragenics Corporation
5203 Bristol Industrial Way
Buford, Georgia 30518
Attn: Chief Financial Officer
 
 
If to the Employee:
The most recent address that the Company
has on file for the Employee.

 
14

--------------------------------------------------------------------------------




Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.



14.
Miscellaneous.



(a) Assignment.  Neither this Agreement nor any right of the parties hereunder
may be assigned or delegated by any party hereto without the prior written
consent of the other party.


(b) Waiver.  The waiver by the Company of any breach of this Agreement by the
Employee shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.


(c) Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia, with the Company bearing responsibility for the filing costs charged by
the AAA for such arbitration. However the provisions of this Section will not
prevent the Company from instituting an action in a court of law under this
Agreement for specific performance of this Agreement or temporary or permanent
injunctive relief as provided in Section 11 hereof. The parties hereto agree
that the exclusive venue for any such lawsuit will be Gwinnett County, Georgia
and the Employee consents to the exercise of personal jurisdiction by the
Superior Court of Gwinnett County for the purposes of such lawsuit.
 
Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
13 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Employee (or the
Employee’s estate in the event of the Employee’s death) in connection with the
dispute. Any award rendered by the arbitrator shall be accompanied by a written
opinion providing the reasons for the award.
 
By initialing below, the Company and the Employee indicate their agreement to
this Section 14(c).
 
By the Company: /s/MCJ (initials of Company representative)
By Employee: /s/JE (initials of Employee)
 
The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.
 
15

--------------------------------------------------------------------------------


 
(d) Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Georgia.


(e) Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.


(f) Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g) Severability.  Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h) Captions and Section Headings.  Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.


IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.
 
 
     
THE COMPANY:
 
GALT MEDICAL CORP.
 
   
   
  By:  
/s/ M. Christine Jacobs
 
Title:

--------------------------------------------------------------------------------

Chairman    

   
ATTEST:
 
      /s/ Francis J. Tarallo    

--------------------------------------------------------------------------------

   
Title:
 
Assistant Secretary
[CORPORATE SEAL]
   


       
   
 
THE EMPLOYEE:

 
/s/ James Eddings
 

--------------------------------------------------------------------------------

James Eddings
 

 
16

--------------------------------------------------------------------------------




EXHIBIT A


CONSULTING AGREEMENT


17

--------------------------------------------------------------------------------



INDEPENDENT CONTRACTOR CONSULTING AGREEMENT


THIS AGREEMENT (the “Agreement”) is made effective as of the _____ day of
____________________, 200_ (the “Effective Date”), between GALT MEDICAL
CORPORATION, a Texas corporation (“the Company”), and JAMES EDDINGS (the
“Contractor”).


INTRODUCTION


Pursuant to Section 2(c) of that certain employment agreement dated _________
between the Contractor and the Company, the Company and the Contractor now
desire to enter into an agreement pursuant to which the Contractor will provide
services to the Company from and after the Effective Date, upon the terms set
forth below.


NOW, THEREFORE, the parties agree as follows:



1.
Terms and Conditions of Engagement.



(a) Engagement. The Contractor shall perform such consulting and advisory
services to the Company as the Company may require from time to time. Consultant
shall report to the Board of Directors of the Company or to such person(s) as
the Company shall designate.


(b) Contractor Relationship. The Contractor is an independent contractor to the
Company, not an employee of the Company. The Contractor is not an agent of the
Company and shall have no right to bind the Company. The Company will report all
payments to be made hereunder on Forms 1099 as payments to the Contractor for
independent contracting services, and will not report any payments on Form W-2
to the Contractor. The Contractor shall not be treated for any purposes as an
employee of the Company and shall not be entitled to participate in any employee
benefits plans or programs of the Company. This is a personal services contract
for the services of the Contractor. The Contractor cannot satisfy the terms and
conditions of this Agreement by making anyone else available to perform his
services. The Contractor shall devote sufficient business time and efforts to
the performance of services for the Company to complete the services within the
time frames for completion established by the Company. The Contractor shall use
his best efforts in such endeavors. The Contractor shall also perform his
services with a level of care, skill, and diligence that a prudent professional
acting in a like capacity and familiar with such matters would use.



2.
Compensation.



(a) Fees.


(i) The Company shall pay to the Contractor a total of $100,000 for his services
hereunder for each twelve (12)-month period of the Term, which shall be paid in
substantially equal twice monthly installments in arrears. Notwithstanding the
foregoing, if this Agreement is terminated by the Company without Cause, it
shall pay the Contractor the remainder of the fee even though the Contractor’s
services have not been fully performed.
 


(ii) Notwithstanding any other provision hereof, the Company’s obligation to pay
the severance benefit set forth in Section 2(a)(i), if applicable, will be
contingent upon the Contractor executing and providing to the Company (and not
revoking within the revocation period, if any, provided pursuant to the
applicable release agreement) the form of release agreement attached hereto as
Exhibit 1, Exhibit 2, or Exhibit 3, whichever is determined by the Company to be
appropriate. The Contractor shall execute the release within such period as is
provided for in the applicable release agreement, following the Company’s
provision of such release agreement to the Contractor in connection with the
termination of the Contractor’s engagement.
 
18

--------------------------------------------------------------------------------




(b) Expenses. The Contractor shall be entitled to be reimbursed in accordance
with the policies of the Company, as adopted and amended from time to time, for
all reasonable and necessary expenses and business travel incurred by the
Contractor in connection with the performance of services hereunder; provided,
however, the Contractor shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.



3.
Term, Termination and Termination Payments.



(a) Term. The Term of this Agreement shall commence as of the Effective Date and
will run until the day before the first anniversary of the Effective Date (the
“Initial Term”). At the end of the Initial Term and at the end of any Renewal
Term (as hereinafter defined), this Agreement shall automatically be extended
for a successive twelve-month period (the “Renewal Term”) unless either party
gives written notice to the other of its intent not to extend this Agreement
with such written notice to be given not less than ninety (90) days prior to the
end of the Initial Term or Renewal Term, as applicable. In the event such notice
of non-extension is properly given, this Agreement shall terminate at the end of
the remaining Term then in effect. Throughout this Agreement, “Term” shall refer
to the Initial Term or any Renewal Term, as applicable.


(b) Termination. This Agreement and the engagement of the Contractor by the
Company hereunder shall only be terminated: (i) by expiration of the Term set
forth in Section 3(a) hereof; (ii) by mutual agreement of the parties; (iii) by
the Company without Cause; (iv) by the Company for Cause; or (v) during any
Renewal Term, but not the Initial Term, by the Contractor for any reason upon
not less than thirty (30) days written prior notice to the Company. Notice of
termination by any party shall be given prior to termination in writing and
shall specify the basis for termination and the effective date of termination.
Except as provided in Section 2(a) hereof, the Contractor shall not be entitled
to any payments after termination of this Agreement.


(c) Survival. The covenants of the Contractor in Sections 4, 5, 6, 7, 8 and 10
hereof shall survive the termination of this Agreement and shall not be
extinguished thereby.



4.
Agreement Not to Compete and Not to Solicit Customers.



(a) Agreement Not to Compete. The Contractor agrees that commencing on the
Effective Date and continuing through the twelve (12)-month period following the
expiration of the Term (collectively, the “Non-Competition Term”), the
Contractor will not (except on behalf of or with the prior written consent of
the Company, which consent may be withheld in Company’s sole discretion), within
the Area, either directly or indirectly, on the Contractor’s own behalf, or in
the service of or on behalf of others, provide services of a similar type or
nature as the Contractor performs for the Company to any Competing Business. For
purposes of this Section 4, the Contractor acknowledges and agrees that the
Business of the Company is conducted in the Area.
 
19

--------------------------------------------------------------------------------


 
(b) Agreement Not to Solicit Customers. The Contractor further agrees that
during the Non-Competition Term within the Area, the Contractor will not,
directly or indirectly, on the Contractor’s own behalf, or on behalf of any
third party, entity or business, divert, solicit, or attempt to divert or
solicit to a Competing Business for the purpose of providing products or
services in competition with the Business of the Company to any individual or
entity (a) who is a Customer at any time during the last twelve (12)-month
period of the Contractor’s engagement with the Company, or who was within such
period a Prospective Customer, and (b) in either case, with whom the Contractor
had material contact on the Company’s or an Affiliate’s behalf. For purposes of
this Agreement, “material contact” exists between the Contractor and each
Customer or actively sought Prospective Customer (i) with whom the Contractor
dealt on behalf of Company or an Affiliate; (ii) whose dealings with Company or
an Affiliate were coordinated or supervised by the Contractor; or (iii) about
whom the Contractor obtained Confidential Information in the course of the
Contractor’s providing services to Company or an Affiliate. For purposes of this
Agreement, “Customer” means any individual or entity from whom the Company or an
Affiliate has solicited sales or provided targeted marketing or other services,
and a “Prospective Customer” means any individual or entity the Company or an
Affiliate has identified as a potential Customer as part of any long-term or
strategic plan.



5.
Agreement Not to Solicit Employees.



The Contractor agrees that during the Non-Competition Term, the Contractor will
not, either directly or indirectly, on the Contractor’s own behalf or in the
service of or on behalf of others, solicit, divert or hire, or attempt to
solicit, divert or hire, to any Competing Business in the Area any person
employed by the Company or an Affiliate with whom the Contractor has had
material contact during the Contractor’s engagement, whether or not such
employee is a full-time employee or a temporary employee of the Company or an
Affiliate and whether or not such employment is pursuant to written agreement
and whether or not such employment is for a determined period or is at will.



6.
Ownership and Protection of Proprietary Information.



(a) Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Contractor during the
Term or prior to the Term while an employee of or consultant to the Company are
confidential to and are and will remain the sole and exclusive property of the
Company. Except to the extent necessary to perform the duties assigned to the
Contractor by the Company, the Contractor will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Contractor to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of the engagement of the Contractor with the Company for any
reason, as a prior condition to receiving any final compensation hereunder, the
Contractor will promptly deliver to the Company all property belonging to the
Company, including, without limitation, all Confidential Information and Trade
Secrets (and all embodiments thereof) then in the Contractor’s custody, control
or possession.
 
20

--------------------------------------------------------------------------------


 
(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Contractor prior to or after the
date hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Contractor for a period of two (2) years
following the termination of this Agreement. The covenants restricting the use
of Trade Secrets will continue and be maintained by the Contractor following
termination of this Agreement for so long as permitted by the Georgia Trade
Secrets Act of 1990, O.C.G.A. § 10-1-760, et seq. and as amended hereafter.



7.
Inventions.



(a) Company Inventions. The Contractor agrees that all Company Inventions
conceived or first reduced to practice by the Contractor during the Term or
prior to the Term while an employee of or consultant to the Company, and all
patent rights and copyrights to such Company Inventions shall become and remain
the property of the Company, and the Contractor hereby irrevocably and
unconditionally sells, transfers, conveys, assigns and delivers to Company (i)
Contractor’s entire worldwide right, title and interest in and to the Company
Inventions, any continuations, continuations-in-part, divisionals, reissues,
re-exams, or extensions thereof, together with the right to sue for and recover
and retain damages with respect to past infringements of the Company Inventions
by third parties, both foreign and domestic, the same to be held and enjoyed by
Company for the Company’s own use and enjoyment, and for the use and enjoyment
of its successors, assigns or other legal representatives as fully and entirely
as the same would have been held and enjoyed by Contractor if this assignment
had not been made, (ii) all applications for industrial property protection,
including, without limitation, all applications for patents, utility models and
designs which may heretofore have been filed or may hereafter be filed for said
inventions in any country, together with the right to file such applications and
the right to claim the same priority rights derived from said patent
applications under the patent laws of the United States, the International
Convention for the Protection of Industrial Property, or any international
agreement or the domestic laws of the country in which any such application is
filed, as may be applicable, and (iii) all forms of industrial property
protection, including, without limitation, patents, utility models and designs
which may heretofore have been granted or may hereafter be granted for said
inventions in any country and all extensions, renewals and reissues thereof. If
the Contractor conceives an Invention during the Term of this Agreement for
which there is a reasonable basis to believe that the conceived Invention is a
Company Invention, the Contractor shall promptly provide a written description
of the conceived Invention to the Company adequate to allow evaluation thereof
for a determination by the Company as to whether the Invention is a Company
Invention. Notwithstanding the foregoing, the provisions of this Section 7(a)
shall not apply to any Invention that the Contractor may develop without using
the Company’s equipment, supplies, facilities, or trade secret information,
except for any Inventions that either (x) relate at the time of conception or
reduction to practice of the Invention to the Business of the Company, or to
actual or demonstrably anticipated research or development of the Company; or
(xi) result from any work performed by the Contractor for the Company.


(b) Prior Inventions. If prior to the Effective Date the Contractor conceived
any Invention or acquired any ownership interest in any Invention which (i) is
the property of the Contractor, or of which the Contractor is a joint owner with
another person or entity, (ii) is not described in any issued patent as of the
Effective Date, and (iii) would be a Company Invention if such Invention were
made during the Term of this Agreement, then (A) with respect to any such
Invention described in Exhibit 4 attached hereto, the Contractor hereby agrees
that such written description (but no rights to the Invention) is and shall
remain the property of the Company and (B) with respect to any such Invention
not described in Exhibit 4 attached hereto, the Contractor hereby grants to the
Company a nonexclusive, paid up, royalty-free license to use and practice such
Invention, including a license under all patents to issue in any country which
pertain to such Invention.
 
21

--------------------------------------------------------------------------------


 
(c) Prior Patents. The Contractor represents to the Company that the Contractor
owns or has rights to no patents or copyrights, individually or jointly with
others, except those described in Exhibit 4 attached hereto.


(d) Patent Applications. The Contractor agrees that should the Company elect to
file an application for patent protection, either in the United States or in any
foreign country, on a Company Invention of which the Contractor was an inventor,
the Contractor for the Contractor and the Contractor’s successors, heirs and
assigns, but at Company’s expense, shall execute all applications, amended
specifications, deeds or other instruments, and to do all acts necessary or
proper to secure the grant of Letters Patent in the United States and in all
other countries to the Company, with specifications and claims in such form as
shall be approved by the counsel of the Company and to vest and confirm in
Company its successors and assigns, the legal title to all such patents. The
Contractor further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company elects to file an application for patent protection, reviewing
applications and other papers and providing any other cooperation reasonably
required for orderly prosecution of such patent applications; provided, however,
that if the Contractor is required to provide such assistance after the
Contractor’s engagement with the Company has ended for any reason whatsoever,
the Company shall pay the Contractor an hourly rate for the Contractor’s
assistance, which shall be determined by converting the Contractor’s annual fees
as in effect upon termination of the Contractor’s engagement with the Company
into an hourly rate of pay. The Company shall be responsible for all expenses
incurred for the preparation and prosecution of all patent applications on
Company Inventions filed by the Company. Contractor agrees, and Contractor
further authorizes and grants a limited power of attorney to the Company or its
designee, to execute on Contractor’s behalf any documents necessary to evidence
the assignments granted herein for the United States or any other country
without further notice to Contractor.



8.
Copyrights.



(a) Ownership and Assignment. The Contractor acknowledges and agrees that any
Works created by the Contractor in the course of the Contractor’s engagement
during the Term or prior to the Term while an employee of or consultant to the
Company, are subject to the “Work for Hire” provisions contained in Sections 101
and 201 of the United States Copyright Law, Title 17 of the United States Code,
and that all right, title and interest to copyrights in all Works which have
been or will be prepared by the Contractor within the scope of the Contractor’s
engagement hereunder shall be the property of the Company. The Contractor
further acknowledges and agrees that, to the extent the provisions of Title 17
of the United States Code do not vest in the Company the copyrights to any
Works, the Contractor hereby assigns to the Company all right, title and
interest to copyrights which the Contractor may have in such Works, including
the right to sue for and recover and retain damages with respect to past
infringement.


(b) Registration. The Contractor agrees to disclose to the Company all Works
referred to in the immediately preceding paragraph and execute and deliver all
applications for registration, registrations, and other documents relating to
the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works. The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.
 
22

--------------------------------------------------------------------------------


 
(c) Prior Works. The Contractor claims no ownership rights in any Works, except
as described in Exhibit 4 attached hereto.



9.
Contracts or Other Agreements with Former Employer or Business.



The Contractor hereby represents and warrants that he is not subject to any
employment or consulting agreement or similar document with a former employer or
with any business as to which the Contractor’s engagement by the Company and
provision of services hereunder would be a breach. For that reason, the
Contractor hereby represents and warrants that he is not subject to any
agreement which prohibits the Contractor during a period of time which extends
through the Term from any of the following: (a) providing services for the
Company hereunder by this Agreement; (b) competing with, or in any way
participating in a business which includes the Company’s business; (c)
soliciting personnel of such former employer or other business to leave such
former employer’s employment or to leave such other business; or (d) soliciting
customers of such former employer or other business on behalf of another
business.



10.
Remedies and Enforceability.

 
(a) The Contractor agrees that the covenants and agreements contained in
Sections 4, 5, 6, 7, and 8 hereof are of the essence of this Agreement; that
each of such covenants is reasonable and necessary to protect and preserve the
interests and properties of the Company and the Business of the Company; that
the Company is engaged in and throughout the Area in the Business of the
Company; that the Contractor has access to and knowledge of the Company’s
business and financial plans; that irreparable loss and damage will be suffered
by the Company should the Contractor breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
of any such covenant or agreement shall not affect the validity or
enforceability of any other such covenant or agreements or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, the Company shall be entitled to specific performance of this
Agreement and to both temporary and permanent injunctions to prevent a breach or
contemplated breach by the Contractor of any of such covenants or agreements.


(b) In addition to any other rights the Company may have pursuant to this
Agreement, if the Contractor engages in or provides managerial, supervisory,
sales, marketing, financial, management information, administrative or
consulting services or assistance (collectively “Prohibited Services”) to, or
owns (other than ownership of less than five percent (5%) of the outstanding
voting securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Non-Competition Term, the
Contractor will forfeit any amounts owed to the Contractor under this Agreement,
which have not been paid to the Contractor by the Company and the Contractor
shall immediately repay to the Company all amounts previously paid to the
Contractor pursuant to Section 2(a)(ii).
 
23

--------------------------------------------------------------------------------


 

11.
No Set Off.



The existence of any claim, demand, action or cause of action by the Contractor
against the Company, or any Affiliate, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of its rights hereunder. The existence of any claim, demand, action or cause
of action by the Company or any Affiliate against the Contractor, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Contractor of any of the Contractor’s rights hereunder.



12.
Notice.



All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
If to the Company:
Theragenics Corporation
5203 Bristol Industrial Way
Buford, Georgia 30518
Attn: Chief Financial Officer
   
If to the Contractor:
The most recent address that the Company
has on file for the Contractor.

 
Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof. 
 

13.
Definitions



(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company. For
these purposes “control” shall mean the direct or indirect ownership of equity
securities of the applicable entity possessing the right to more than fifty
percent (50%) of the combined ordinary voting power of the outstanding voting
equity securities of such entity.


(b) “Area” means the United States.


(c) “Business of the Company” means any business that involves the manufacture,
production, sale, marketing, promotion, exploitation, development and
distribution of wound closure medical devices (including but not limited to
sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles,
brachytherapy seed spacers, brachytherapy sleeves, palladium-103, temporary or
permanently implantable devices for use in the treatment of cancer, restenosis
or macular degeneration, the manufacture, sale, and distribution of vascular
access devices, or other medical products manufactured or sold by the Company or
any of its Affiliates, but only to the extent that such devices and products are
the same as or similar to a product manufactured, produced, sold, marketed,
promoted, exploited, developed or distributed by the Company or any of its
Affiliates at any time during the period of the Contractor’s engagement under
this Agreement, or is in an active state of development by the Company or any of
its Affiliates as evidenced by establishment of a design history file at any
time during the period of the Contractor’s engagement under this Agreement.
 
24

--------------------------------------------------------------------------------


 
(d) “Cause” means the occurrence of any of the following events: (i) willful and
continued failure (other than such failure resulting from the Contractor’s
incapacity during physical or mental illness) by the Contractor to substantially
perform the Contractor’s duties with the Company or an Affiliate; (ii) conduct
by the Contractor that amounts to willful misconduct or gross negligence; (iii)
any act by the Contractor of fraud, misappropriation, dishonesty, embezzlement
or similar conduct against the Company or an Affiliate; (iv) commission by the
Contractor of a felony or any other crime involving dishonesty; (v) illegal use
by the Contractor of alcohol or drugs; or (vi) a material breach of the
Agreement by the Contractor.


(e) “Company Invention” means any Invention which is conceived by the Contractor
alone or in a joint effort with others during the period of the Contractor’s
engagement hereunder or prior thereto while an employee of or consultant to the
Company or an Affiliate which (i) may be reasonably expected to be used in a
product of the Company or an Affiliate, or a product similar to a product of the
Company or an Affiliate, (ii) results from work that the Contractor has been
assigned as part of the Contractor’s duties as a consultant to the Company or an
Affiliate, (iii) is in an area of technology which is the same or substantially
related to the areas of technology with which the Contractor is involved in the
performance of the Contractor’s duties as a consultant to the Company or an
Affiliate, or (iv) is useful, or which the Contractor reasonably expects may be
useful, in any manufacturing or product design process of the Company or an
Affiliate.


(f) “Competing Business” means any person, firm, corporation, joint venture or
other business entity which is engaged in the Business of the Company (or any
aspect thereof) within the Area.


(g) “Confidential Information” means data and information relating to the
business of the Company or an Affiliate (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Contractor or of which the
Contractor became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Contractor without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


(h) “Invention” means any discovery, whether or not patentable, including, but
not limited to, any useful process, method, formula, technique, machine,
manufacture, composition of matter, algorithm or computer program, as well as
improvements thereto, which is new or which the Contractor has a reasonable
basis to believe may be new.


(i) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
 
25

--------------------------------------------------------------------------------


 
(j) “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.



14.
Miscellaneous.



(a) Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of the Company’s successors and assigns. This
Agreement may be assigned by the Company to an Affiliate, to any legal successor
to all or a portion of the business of the Company or an Affiliate, or to an
entity which purchases assets from the Company or an Affiliate. In the event the
Company assigns this Agreement as permitted by this Agreement and the Contractor
remains engaged by the assignee, “the Company” as defined herein will refer to
the assignee. The Contractor may not assign this Agreement.


(b) Waiver.  The waiver by the Company of any breach of this Agreement by any
party shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.


(c) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia, with the Company bearing responsibility for the filing costs charged by
the AAA for such arbitration. However the provisions of this Section will not
prevent the Company from instituting an action in a court of law under this
Agreement for specific performance of this Agreement or temporary or permanent
injunctive relief as provided in Section 10 hereof. The parties hereto agree
that the exclusive venue for any such lawsuit will be Gwinnett County, Georgia
and the Contractor consents to the exercise of personal jurisdiction by the
Superior Court of Gwinnett County for the purposes of such lawsuit.


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
12 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Contractor prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Contractor (or the
Contractor’s estate in the event of the Contractor’s death) in connection with
the dispute. Any award rendered by the arbitrator shall be accompanied by a
written opinion providing the reasons for the award.


By initialing below, the Company and the Contractor indicate their agreement to
this Section 14(c).
 
By the Company:
      (initials of Company representative)
By Contractor:
     (initials of Contractor)

 
26

--------------------------------------------------------------------------------


 
The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.


(d) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia.


(e) Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.


(f) Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g) Severability.  Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h) Captions and Section Headings.  Except as set forth in Section 13 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.


IN WITNESS WHEREOF, the Company and the Contractor have each executed and
delivered this Agreement as of the date first shown above.

       
GALT MEDICAL CORP.
 
   
   
  By:     Title: 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

       
JAMES EDDINGS:
 
   
   
  By:    

--------------------------------------------------------------------------------


27

--------------------------------------------------------------------------------



Contractor
Under 40
 
EXHIBIT 1


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _____ day of __________,
by Galt Medical Corp. (the “Company”) and ________________________ (the
“Contractor”).


Introduction
 
Contractor and the Company entered into an Independent Contractor Consulting
Agreement dated ______________ (the “Severance Agreement”) which provides
certain severance benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the
Contractor must provide a release and agree to certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

1.
The effective date of this Agreement shall be the date on which Contractor signs
this Agreement (“the Effective Date”), at which time this Agreement shall be
fully effective and enforceable. Contractor has been offered twenty-one (21)
days from receipt of this Agreement within which to consider this Agreement.
Contractor understands that the Contractor may sign this Agreement at any time
before the expiration of the twenty-one (21) day review. To the degree
Contractor chooses not to wait twenty-one (21) days to execute this Agreement,
it is because Contractor freely and unilaterally chooses to execute this
Agreement before that time.

 

2.
In exchange for Contractor’s execution of this Agreement and in full and
complete settlement of any and all claims, the Company will provide Contractor
with the Severance Benefits.

 

3.
The release given by Contractor in this Agreement is given solely in exchange
for the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Contractor was entitled to receive prior to
entering into this Agreement.

 
Contractor has been advised to consult an attorney prior to entering into this
Agreement.
 
By entering into this Agreement, Contractor does not waive rights or claims that
may arise after the date this Agreement is executed.
 

4.
This Agreement shall in no way be construed as an admission by the Company that
it has acted wrongfully with respect to Contractor or any other person or that
Contractor has any rights whatsoever against the Company. The Company
specifically disclaims any liability to or wrongful acts against Contractor or
any other person on the part of itself, its employees or its agents.

 

--------------------------------------------------------------------------------


 

5.
As a material inducement to the Company to enter into this Agreement, Contractor
hereby irrevocably releases the Company and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Company, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) Executive Order 11246 (race, color,
religion, sex, and national origin discrimination); (7) Executive Order 11141
(age discrimination); (8) Section 503 of the Rehabilitation Act of 1973
(disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment;
(14) wrongful discharge; (15) invasion of privacy; or (16) violation of any
other legal or contractual duty arising under the laws of the State of Georgia
or the laws of the United States (“Claim” or “Claims”), which Contractor now
has, or claims to have, or which Contractor at any time heretofore had, or
claimed to have, or which Contractor at any time hereinafter may have, or claim
to have, against each or any of the Releasees, in each case as to acts or
omissions by each or any of the Releasees occurring up to and including the
Effective Date. Contractor covenants and agrees not to institute, or participate
in any way in anyone else’s actions involved in instituting any action against
any of the Releasees with respect to any Claim released herein.

 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Contractor has (i) to any unpaid benefits under any employee benefit plan
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), (ii) to Contractor’s right to exercise vested
stock options, if any, pursuant to any stock option agreements provided by the
Company to Contractor, or (iii) under the Stock Purchase Agreement dated as of
August 2, 2006, with respect to the Company by and among Theragenics Corporation
and the shareholders of the Company and the other persons listed on Schedule 1
thereto.
 

6.
The Company and Contractor agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 
2

--------------------------------------------------------------------------------


 

7.
This Agreement sets forth the entire agreement between the Company and
Contractor and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Company and Contractor pertaining to the
subject matter of this Agreement.

 

8.
Contractor is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. Again, you are free and encouraged to discuss the contents
and advisability of signing this Agreement with an attorney of your choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
IN WITNESS WHEREOF, Contractor and Company have executed this Agreement
effective as of the date first written above.



 
CONTRACTOR
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:    
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   


3

--------------------------------------------------------------------------------



Contractor
40 and over
EXHIBIT 2
 
RELEASE AGREEMENT
 
This Release Agreement (this “Agreement”) is made this _____ day of
______________, by Galt Medical Corp. (the “Company”) and
_____________________ the “Contractor”).
 
Introduction
 
Contractor and the Company entered into an Independent Contractor Consulting
Agreement dated ___________________________ (the “Severance Agreement”) which
provides certain severance benefits.
 
The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the
Contractor must provide a release and agree to certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

1.
Contractor has been offered twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Contractor signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Contractor’s execution of this Agreement, Contractor may revoke this Agreement,
and this Agreement shall not become effective or enforceable until such seven
(7) day period has expired. Contractor must communicate the desire to revoke
this Agreement in writing. Contractor understands that the Contractor may sign
the Agreement at any time before the expiration of the twenty-one (21) day
review period. To the degree Contractor chooses not to wait twenty-one (21) days
to execute this Agreement, it is because Contractor freely and unilaterally
chooses to execute this Agreement before that time. Contractor’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.

 

2.
In exchange for Contractor’s execution of this Agreement and in full and
complete settlement of any and all claims, the Company will provide Contractor
with the Severance Benefits.

 

3.
Contractor acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 
The release given by Contractor in this Agreement is given solely in exchange
for the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Contractor was entitled to receive prior to
entering into this Agreement.
 

--------------------------------------------------------------------------------


 
Contractor has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Contractor be so advised in writing.
 
By entering into this Agreement, Contractor does not waive rights or claims that
may arise after the date this Agreement is executed.
 

4.
This Agreement shall in no way be construed as an admission by the Company that
it has acted wrongfully with respect to Contractor or any other person or that
Contractor has any rights whatsoever against the Company. The Company
specifically disclaims any liability to or wrongful acts against Contractor or
any other person on the part of itself, its employees or its agents.

 

5.
As a material inducement to the Company to enter into this Agreement, Contractor
hereby irrevocably releases the Company and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Company, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Contractor now has, or
claims to have, or which Contractor at any time heretofore had, or claimed to
have, or which Contractor at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Contractor covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Contractor has (i) to any unpaid benefits under any employee benefit plan
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), (ii) to Contractor’s right to exercise vested
stock options, if any, pursuant to any stock option agreements provided by the
Company to Contractor, or (iii) under the Stock Purchase Agreement dated as of
August 2, 2006, with respect to the Company by and among Theragenics Corporation
and the shareholders of the Company and the other persons listed on Schedule 1
thereto.
 
2

--------------------------------------------------------------------------------


 

6.
The Company and Contractor agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 

7.
This Agreement sets forth the entire agreement between the Company and
Contractor and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Company and Contractor pertaining to the
subject matter of this Agreement.

 

8.
Contractor is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to twenty-one (21) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.

3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Contractor and Company have executed this Agreement
effective as of the date first written above.
 



 
CONTRACTOR
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:      
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 
4

--------------------------------------------------------------------------------



Contractor
40 and over -
Group of terminations
 
EXHIBIT 3
 
RELEASE AGREEMENT
 
This Release Agreement (this “Agreement”) is made this ____ day of
_______________, by Galt Medical Corp. (the “Company”)
and _________________________ (the “Contractor”).
 
Introduction
 
Contractor and the Company entered into an Independent Contractor Consulting
Agreement dated ______________ (the “Severance Agreement”) which provides
certain severance benefits.
 
The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the
Contractor must provide a release and agree to certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

1.
Contractor has been offered forty-five (45) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Contractor signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Contractor’s execution of this Agreement, Contractor may revoke this Agreement,
and this Agreement shall not become effective or enforceable until such seven
(7) day period has expired. Contractor must communicate the desire to revoke
this Agreement in writing. Contractor understands that the Contractor may sign
the Agreement at any time before the expiration of the forty-five (45) day
review period. To the degree Contractor chooses not to wait forty-five (45) days
to execute this Agreement, it is because Contractor freely and unilaterally
chooses to execute this Agreement before that time. Contractor’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.

 

2.
In exchange for Contractor’s execution of this Agreement and in full and
complete settlement of any and all claims, the Company will provide Contractor
with the Severance Benefits.

 

3.
Contractor acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 
The release given by Contractor in this Agreement is given solely in exchange
for the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Contractor was entitled to receive prior to
entering into this Agreement.
 

--------------------------------------------------------------------------------


 
Contractor has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Contractor be so advised in writing.
 
By entering into this Agreement, Contractor does not waive rights or claims that
may arise after the date this Agreement is executed.
 

4.
The Company
has                                                                                                                    
                                    [Company to describe class, unit, or group
of individuals covered by termination program, any eligibility factors, and time
limits applicable] and such individuals comprise the “Decisional Unit.” Attached
as “Attachment I” to this Agreement is a list of ages and titles of persons in
the Decisional Unit who were and who were not selected for termination and the
offer of consideration for signing the Agreement.




5.
This Agreement shall in no way be construed as an admission by the Company that
it has acted wrongfully with respect to Contractor or any other person or that
Contractor has any rights whatsoever against the Company. The Company
specifically disclaims any liability to or wrongful acts against Contractor or
any other person on the part of itself, its employees or its agents.

 

6.
As a material inducement to the Company to enter into this Agreement, Contractor
hereby irrevocably releases the Company and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and. attorneys of such affiliates) of the Company, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act. of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Contractor now has, or
claims to have, or which Contractor at any time heretofore had, or claimed to
have, or which Contractor at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Contractor covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Contractor has (i) to any unpaid benefits under any employee benefit plan
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), (ii) to Contractor’s right to exercise vested
stock options, if any, pursuant to any stock option agreements provided by the
Company to Contractor, or (iii) under the Stock Purchase Agreement dated as of
August 2, 2006, with respect to the Company by and among Theragenics Corporation
and the shareholders of the Company and the other persons listed on Schedule 1
thereto.
 

7.
The Company and Contractor agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 

8.
This Agreement sets forth the entire agreement between the Company and
Contractor and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Company and Contractor pertaining to the
subject matter of this Agreement.

 

9.
Contractor is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to forty-five (45) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Contractor and Company have executed this Agreement
effective as of the date first written above.



 
CONTRACTOR
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:    
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

 
4

--------------------------------------------------------------------------------


 
ATTACHMENT I


Individuals Comprising the “Decisional Unit”


Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                                       

 

--------------------------------------------------------------------------------



EXHIBIT 4
 
Inventions, Patents and Copyrights
 

1.
Previously Conceived Inventions

[DESCRIBE ANY INVENTIONS WHICH THE CONTRACTOR DEVELOPED OR HAS AN OWNERSHIP
INTEREST IN. IF NONE, INSERT “NONE”. Note: With respect to any such Inventions
not described herein, the Company shall have a nonexclusive, paid up,
royalty-free license to use and practice such Invention, including a license
under all patents to issue in any country which pertain to such Invention.]
 

2.
Patents

[LIST OR DESCRIBE ALL PATENTS WHICH THE CONTRACTOR OWNS INDIVIDUALLY, WITH
OTHERS, OR FOR WHICH APPLICATIONS ARE PENDING. IF NONE, INSERT “NONE”.]
 

3.
Copyrights

[DESCRIBE ANY WORKS FOR WHICH THE CONTRACTOR CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS. IF NONE, INSERT “NONE”.]
 

--------------------------------------------------------------------------------




Employee
Under 40
 
EXHIBIT B


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _____ day of _________,
by Galt Medical Corp. (the “Employer”) and _________________________ (the
“Employee”).


Introduction
 
Employee and the Employer entered into an Employment Agreement dated
______________ (the “Employment Agreement”) which provides certain benefits in
the event of certain terminations of the Employee’s employment.
 
The Employment Agreement requires that as a condition to the payment of
severance benefits under the Employment Agreement or the Employer entering into
a consulting agreement with the Employee as provided in the Employment Agreement
(the “Separation Benefits”), the Employee must provide a release and agree to
certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

9.
The effective date of this Agreement shall be the date on which Employee signs
this Agreement (“the Effective Date”), at which time this Agreement shall be
fully effective and enforceable. Employee has been offered twenty-one (21) days
from receipt of this Agreement within which to consider this Agreement. Employee
understands that the Employee may sign this Agreement at any time before the
expiration of the twenty-one (21) day review. To the degree Employee chooses not
to wait twenty-one (21) days to execute this Agreement, it is because Employee
freely and unilaterally chooses to execute this Agreement before that time.

 

10.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Separation Benefits.

 

11.
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.

 
Employee has been advised to consult an attorney prior to entering into this
Agreement.
 
By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.
 

12.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.

 

--------------------------------------------------------------------------------


 

13.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) Executive Order 11246 (race, color,
religion, sex, and national origin discrimination); (7) Executive Order 11141
(age discrimination); (8) Section 503 of the Rehabilitation Act of 1973
(disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment;
(14) wrongful discharge; (15) invasion of privacy; or (16) violation of any
other legal or contractual duty arising under the laws of the State of Georgia
or the laws of the United States (“Claim” or “Claims”), which Employee now has,
or claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting any action against any of the
Releasees with respect to any Claim released herein.

 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee, or (iii) under the Stock Purchase Agreements (and its
exhibits) identified in the introduction to the Employment Agreement.
 

14.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 
2

--------------------------------------------------------------------------------


 

15.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.

 

16.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. Again, you are free and encouraged to discuss the contents
and advisability of signing this Agreement with an attorney of your choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.



 
EMPLOYEE
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:    
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   



3

--------------------------------------------------------------------------------


 
Employee
40 and over
EXHIBIT C
 
RELEASE AGREEMENT
 
This Release Agreement (this “Agreement”) is made this _____ day of
______________, by Galt Medical Corp. (the “Employer”)
and ______________________ the “Employee”).
 
Introduction
 
Employee and the Employer entered into an Employment Agreement dated
______________ (the “Employment Agreement”) which provides certain benefits in
the event of certain terminations of the Employee’s employment.
 
The Employment Agreement requires that as a condition to the payment of
severance benefits under the Employment Agreement or the Employer entering into
a consulting agreement with the Employee as provided in the Employment Agreement
(the “Separation Benefits”), the Employee must provide a release and agree to
certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

9.
Employee has been offered twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven. (7)
day period has expired. Employee must communicate the desire to revoke this
Agreement in writing. Employee understands that the Employee may sign the
Agreement at any time before the expiration of the twenty-one (21) day review
period. To the degree Employee chooses not to wait twenty-one (21) days to
execute this Agreement, it is because Employee freely and unilaterally chooses
to execute this Agreement before that time. Employee’s signing of the Agreement
triggers the commencement of the seven (7) day revocation period.

 

10.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Separation Benefits.

 

11.
Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 

--------------------------------------------------------------------------------


 
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.
 
Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.
 
By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.
 

12.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.

 

13.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee, or (iii) under the Stock Purchase Agreements (and its
exhibits) identified in the introduction to the Employment Agreement.
 
2

--------------------------------------------------------------------------------


 

14.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 

15.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.

 

16.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to twenty-one (21) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.



 
EMPLOYEE
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:    
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   



4

--------------------------------------------------------------------------------


 
Employee
40 and over -
Group of terminations
 
EXHIBIT D
 
RELEASE AGREEMENT
 
This Release Agreement (this “Agreement”) is made this ____ day of
_______________, by Galt Medical Corp. (the “Employer”)
and _________________________ (the “Employee”).
 
Introduction
 
Employee and the Employer entered into an Employment Agreement dated
______________ (the “Employment Agreement”) which provides certain benefits in
the event of certain terminations of the Employee’s employment.
 
The Employment Agreement requires that as a condition to the payment of
severance benefits under the Employment Agreement or the Employer entering into
a consulting agreement with the Employee as provided in the Employment Agreement
(the “Separation Benefits”), the Employee must provide a release and agree to
certain other conditions.
 
NOW, THEREFORE, the parties agree as follows:
 

10.
Employee has been offered forty-five (45) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven (7)
day period has expired. Employee must communicate the desire to revoke this
Agreement in writing. Employee understands that the Employee may sign the
Agreement at any time before the expiration of the forty-five (45) day review
period. To the degree Employee chooses not to wait forty-five (45) days to
execute this Agreement, it is because Employee freely and unilaterally chooses
to execute this Agreement before that time. Employee’s signing of the Agreement
triggers the commencement of the seven (7) day revocation period.

 

11.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any and all claims, the Employer will provide Employee with the
Separation Benefits.

 

12.
Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 

--------------------------------------------------------------------------------


 
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.
 
Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.
 
By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.
 

13.
The Employer has           [Employer to describe class, unit, or group of
individuals covered by termination program, any eligibility factors, and time
limits applicable] and such employees comprise the “Decisional Unit.” Attached
as “Attachment 1” to this Agreement is a list of ages and job titles of persons
in the Decisional Unit who were and who were not selected for termination and
the offer of consideration for signing the Agreement.

 

14.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.

 

15.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, and affiliates (and agents, directors, officers, employees,
representatives and. attorneys of such affiliates) of the Employer, and all
persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act. of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee, or (iii) under the Stock Purchase Agreements (and its
exhibits) identified in the introduction to the Employment Agreement.
 

16.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Georgia. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.

 

17.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.

 

18.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement.

 
Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.
 
Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to forty-five (45) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.



 
EMPLOYEE
 

--------------------------------------------------------------------------------

Print Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date Signed

 

       
GALT MEDICAL CORP.
 
   
   
  By:    
Title:

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   



4

--------------------------------------------------------------------------------


 
ATTACHMENT I


Employees Comprising the “Decisional Unit”


Job Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                                       

 

--------------------------------------------------------------------------------




EXHIBIT E
 
Inventions, Patents and Copyrights
 

1.
Previously Conceived Inventions

[DESCRIBE ANY INVENTIONS WHICH THE EMPLOYEE DEVELOPED OR HAS AN OWNERSHIP
INTEREST IN. IF NONE, INSERT “NONE”. Note: With respect to any such Inventions
not described herein, the Company shall have a nonexclusive, paid up,
royalty-free license to use and practice such Invention, including a license
under all patents to issue in any country which pertain to such Invention.]
 

2.
Patents

[LIST OR DESCRIBE ALL PATENTS WHICH THE EMPLOYEE OWNS INDIVIDUALLY, WITH OTHERS,
OR FOR WHICH APPLICATIONS ARE PENDING. IF NONE, INSERT “NONE”.]
 

3.
Copyrights

[DESCRIBE ANY WORKS FOR WHICH THE EMPLOYEE CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS. IF NONE, INSERT “NONE”.]
 

--------------------------------------------------------------------------------


 